Citation Nr: 1013351	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-32 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A.      § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service with the U.S. Navy from 
September 1942 to November 1942.  The Veteran died in April 
1989.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In October 2009, the Board requested an expert medical 
opinion.  The opinion was provided in December 2009 and has 
been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied the appellant's request to reopen her claim 
for entitlement to service connection for the Veteran's cause 
of death in a February 2005 rating decision; the appellant 
did not appeal.

2.  Evidence received since the February 2005 rating 
decision, which was not previously of record and which is not 
cumulative or redundant of other evidence of record, raises a 
reasonable possibility of substantiating the claim for 
entitlement to service connection for the Veteran's cause of 
death.

3.  At the time of the Veteran's death, service connection 
was in effect for removal of seven ribs on the right side, 
rated 50 percent; permanent collapse of the right lung, also 
rated 50 percent; and pulmonary tuberculosis, rated 
noncompensable, with a combined rating of 80 percent from 
February 1954.

4.  A service connected disability substantially contributed 
to the Veteran's death.

5.  There is no longer a question or controversy regarding 
the appellant's entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318; the claim is therefore 
moot.


CONCLUSIONS OF LAW

1.  The February 2005 RO decision that denied the appellant's 
request to reopen her claim for service connection for the 
cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted regarding 
the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death; therefore, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  A service connected disability contributed substantially 
or materially to the cause of the Veteran's death.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2009).

4.  The appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 
1318, 7104 (West 2002); 38 C.F.R. §§ 3.22, 20.101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's original claim for service connection for the 
cause of the Veteran's death was denied by the RO in October 
1989.  In February 2005, the RO denied the appellant's 
petition to reopen her claim because she failed to submit new 
and material evidence.  The appellant did not appeal.  The 
appellant filed a new petition to reopen her claim in 
December 2006, more than one year after the February 2005 
denial.  Therefore, the February 2005 RO decision is final.  
See 38 U.S.C.A. § 7105(c), 38 C.F.R. § 20.1103.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C.A. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The appellant's original claim for service connection for the 
Veteran's cause of death was denied in October 1989 because 
the evidence did not show that the Veteran's service 
connected disabilities were etiologically related to his 
cause of death or that they contributed materially or 
substantially to his death.  Since the most recent final 
decision, dated February 2005, the appellant has submitted an 
opinion from the Veteran's treating physician indicating a 
nexus between his service connected disabilities and death.  
The Board also obtained an independent medical opinion, which 
also indicates that the Veteran's service connected 
disabilities substantially contributed to the Veteran's 
death.  Therefore, the Board finds that new and material has 
been received.  The claim for service connection for the 
Veteran's cause of death is reopened.


Service Connection

Dependency and indemnity compensation (DIC) may be awarded to 
a Veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the Veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his death, or substantially or materially contributed 
to it.  A service-connected disorder is one that was incurred 
in or aggravated by active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is deemed to have been the 
principal cause of death when it, singly or jointly with 
another disorder, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
Veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

The death certificate shows that the Veteran died at the age 
of 77 years at the Lorma Hospital in April 1989 as a result 
of congestive heart failure (CHF), with the antecedent cause 
being probable myocardial infarction (MI), and the underlying 
cause being arteriosclerotic heart disease.  At the time of 
the Veteran's death, service connection was in effect for 
removal of seven ribs on the right side, rated 50 percent; 
permanent collapse of the right lung, also rated 50 percent; 
and pulmonary tuberculosis, rated noncompensable, with a 
combined rating of 80 percent from February 1954.

In October 2009, the Board requested an expert medical 
opinion to determine whether the Veteran's service connected 
disabilities caused or contributed substantially or 
materially to his cause of death.  A December 2009 expert 
medical opinion includes a summary of the Veteran's treatment 
and discusses research studies relating to the Veteran's 
disabilities.  In the opinion, the examiner stated that it is 
not likely that the Veteran's residuals of tuberculosis (TB), 
specifically the thoracoplasty and collapsed right lung, had 
a causal effect on his development of arteriosclerosis or 
CHF.  However, he stated that it is likely that the residuals 
of TB caused a permanent and identifiable increase in the 
severity of his CHF beyond the natural progress of the 
disease.  He further stated that it is likely that the 
Veteran's residuals of TB may have contributed substantially 
to the Veteran's death.  He stated that the Veteran presented 
with a MI which was large enough to cause pulmonary edema.  
He noted that the Veteran was cyanotic and that given the 
Veteran's age and presentation, his risk of death in the 
setting of acute MI was high.  He stated that the 
contribution of the Veteran's pulmonary compromise cannot be 
dismissed and may be considered to have had a substantial 
contribution.  The expert stated that had the Veteran been 
more stable from a respiratory standpoint, medical therapy 
may have had the opportunity to provide a different outcome, 
at least in the short term.

Also of record is a letter from the Veteran's treating 
physician, Dr. H.C.S., MD (Dr. H.S.), dated June 2009.  In 
this letter, Dr. H.S. stated that the Veteran was under his 
care for five years, and considering that the Veteran's 
service connected disabilities involved important parts of 
human organ that affect the heart, the service connected 
disabilities produced debilitating effects which resulted in 
his death.  He stated that the collapsed lung was the culprit 
that resulted in an extreme loss of vital functioning of 
organ systems producing shock or blocked blood flow in the 
lung.  Thus, the malfunctioning of the lung leads to 
pulmonary heart disease, which is why Dr. H.S. stated on the 
death certificate that the immediate cause of death was CHF, 
the antecedent cause was MI, and the underlying cause was 
arteriosclerotic heart disease.  He further certified that 
the other significant contributing conditions included the 
old thoracoplasty, post hemicolectomy.  Dr. H.S. concluded 
that based upon the facts discussed in his letter and the 
debilitating effects of the service connected disabilities 
and treatment thereof, the Veteran's cause of death is 
directly related to his service connected disorders.

The Board has considered all of the evidence, including the 
medical opinions, and finds that the evidence weighs in favor 
of a finding that the Veteran's service connected 
disabilities significantly contributed to his death.  
Accordingly, service connection for the Veteran's cause of 
death is granted.

Also on appeal is the appellant's claim for DIC benefits 
under 38 U.S.C.A. § 1318.  DIC benefits are payable under 
certain circumstances if the service member was in receipt 
of, or entitled to receive, compensation at the time of death 
for a service connected disability that had been totally 
disabling for a specified period of time.  DIC benefits 
granted to a surviving spouse under 38 U.S.C.A. § 1318 (West 
2002) would be paid "in the same manner as if the veteran's 
death were service connected."  38 U.S.C.A. § 1318(a) (West 
2002).  The Board's above grant of service connection for the 
cause of the Veteran's death recognizes that his death was 
the proximate result of a disease or injury incurred in 
service.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, only if an appellant's claim for 
service connection for the cause of the Veteran's death is 
denied under 38 U.S.C.A. § 1310 (West 2002), does VA have to 
also consider an appellant's DIC claim under the provisions 
of 38 U.S.C.A. § 1318 (West 2002).  See Timberlake v. Gober, 
14 Vet. App. 122 (2000).  In light of the grant of service 
connection for the cause of the Veteran's death, the claim of 
entitlement to DIC under 38 U.S.C.A. § 1318 (West 2002) is 
moot, and this aspect of the appellant's claim is dismissed.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, VCAA need not be further discussed. 


ORDER

New and material evidence having been received, the claim for 
service connection for the cause of the Veteran's death is 
reopened.

Entitlement to service connection for the cause of the 
Veteran's death is granted.

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


